BLUE, Judge.
Stephen Lowell Gunter appeals the denial of his petition for writ of habeas corpus. We agree with his contention that upon the receipt of his written request for release from the facility, the administrator of Wood Memorial Hospital did not comply with section 394.465, Florida Statutes (1989). We reverse the denial of the petition for writ of habeas corpus and remand. Upon remand the trial court shall at the earliest possible time schedule a hearing to determine the present status of Mr. Gun-ter. At that hearing the court shall order Mr. Gunter’s immediate release, unless it is proven that any continued confinement in a mental health facility is the result of proper proceedings for involuntary placement.
Reversed and remanded.
RYDER, Acting C.J., and DANAHY, J., concur.